Citation Nr: 1760010	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to permit reopening of a claim of entitlement to service connection for a skin disorder, to include chloracne.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).

3. Entitlement to service connection for tinnitus. 

4. Entitlement to a disability rating in excess of 50 percent prior to April 24, 2011 and in excess of 70 percent prior to March 21, 2013 for posttraumatic stress disorder (PTSD).

5. Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1969 to March 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the Veteran's claims was later transferred to Phoenix, Arizona. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in August 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In August 2017, the Veteran specifically withdrew the issues of whether new and material evidence has been received to permit reopening of a claim of entitlement to service connection for a skin disorder, to include chloracne, and entitlement to a TDIU.

2. Tinnitus is at least as likely as not caused by in-service noise exposure.

3. The Veteran's PTSD is productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issues of whether new and material evidence has been received to permit reopening of a claim of entitlement to service connection for a skin disorder, to include chloracne, and entitlement to a TDIU have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385.

3. For the entire period on appeal, the criteria for a disability rating of 100 percent for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case the Veteran at his August 2017 hearing, withdrew the issues of whether new and material evidence has been received to permit reopening of a claim of entitlement to service connection for a skin disorder, to include chloracne, and entitlement to a TDIU. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as hearing loss and tinnitus, as organic diseases of the nervous system, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for tinnitus.  In regard to element (1) of the service connection criteria, current disability, audiometric testing done at the Veteran's October 2009 VA treatment session shows that the Veteran has reported tinnitus. A current disability is established.

In regard to element (2), in-service incurrence, the Board concludes that the evidence supports a finding that the Veteran experienced noise exposure in service.  The Veteran credibly testified and has consistently reported heavy noise exposure in his duties as an armor crewman during his military service.  An in-service incident is established.

The only question left to answer is whether there is evidence showing a causal relationship between the Veteran's in-service noise exposure and his current tinnitus. Upon review, the Board finds that there is. The Board acknowledges that there is a November 2010 VA contract medical opinion against the claim. However, based upon the Veteran's credible testimony on his onset and continuity of symptomatology, the Board finds that there is a nexus between his current tinnitus and his active military service. Given this credible testimony, the Board finds that the evidence is at least in equipoise as to the element of causal relationship. As such, the Board finds that service connection for tinnitus is warranted.  

Increased Disability Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD has been evaluated as 50 percent prior to April 24, 2011; in excess of 70 percent prior to March 21, 2013 and then as 100 percent disabling, under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9411. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM 5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The Veteran was afforded a VA contract medical examination in December 2010. He reported screaming nightmares, unbelievable fear, and becoming a hermit. He stated that his second wife was ready to leave him. He was experiencing anxiety, depression, and panic attacks. He reported having no contact with his children for three to four years. He did not have friends. He reported being unemployed since 1997. He did not have suicidal or homicidal ideation. He was often angry. The examiner opined that the Veteran had no difficulty in performing activities of daily living, but his symptoms caused occupational and social impairment with reduced reliability and productivity. The examiner stated that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbance in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty maintaining family role functioning, intermittent inability to perform recreation or leisurely pursuits, and interference with physical health. 

The Veteran submitted an April 2011 private psychological evaluation by Dr. L.J.W. The Veteran reported not socializing and being in the same significant relationship. There were no hallucinations or illusions. The Veteran reported some passive suicidal/homicidal ideation with periods of active ideation in the past. The Veteran reported not wanting to open up to people about his PTSD symptoms. The Veteran stated that he had been in physical and mental anguish and wanted more peace and tranquility. He had frequent nightmares, hypervigilance, isolation, avoidance, depression, no interest in activities inside or outside the home, anger, irritability, little patience, and guilt.

The Veteran submitted a February 2012 private evaluation by Dr. W.D.R. The Veteran reported significant conflict in both of his marriages. The Veteran had intrusive recollections, recurring nightmares, hyperventilation, confusion, headaches, heavy breathing, anger, feelings of detachment and alienation, avoidance of talking about his experiences in Vietnam, an inability to feel loving feelings, self-hatred, insomnia, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response. Dr. W.D.R. stated that the Veteran's PTSD symptoms had intensely negatively affected his employability, interpersonal relationships, overall satisfaction with life, and self-esteem. 

The Veteran was afforded a VA contract medical examination in March 2013. The Veteran was diagnosed with PTSD and alcohol dependence. The examiner opined that the Veteran's PTSD symptoms were: hypervigilance, agitation, panic attacks, exaggerated startle response, and angry outbursts. The examiner opined that the Veteran's alcohol dependence was a maladaptive pattern of misuse of alcohol, which caused distress and impairment. The examiner further opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, and/or mood. The examiner noted that the Veteran had depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; memory loss for names of close relatives, own occupation, or own name; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent danger of hurting self or others. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

The record indicates that while the Veteran's symptoms periodically vary, and while they do not meet all specified criteria for a 100 percent rating, they need not in order for the benefit to be granted. The Veteran has almost complete social isolation, intense nightmares, anger, suicidal and homicidal ideation, does not maintain social relationships, has persistent depression, and feels distance from his family. Given this finding, the Board will grant a 100 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 


ORDER

The petition to reopen a claim of entitlement to service connection for a skin disorder is dismissed.

The claim of entitlement to a TDIU is dismissed.

Service connection for tinnitus is granted.

For the entire appeal period, a disability rating of 100 percent rating for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to an initial compensable disability rating for bilateral hearing loss. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

For the Veteran's service-connected bilateral hearing loss, the examination provided to the Veteran in November 2010 does not contain audiometric results adequate for rating the service-connected bilateral hearing loss. The Veteran also testified at his August 2017 hearing that his hearing had worsened since the last VA examination. Therefore, a new VA medical examination must be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a suitably qualified examiner to ascertain the severity of his hearing loss.  The claims folder, including a copy of this remand, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide audiometric results adequate for rating the service-connected bilateral hearing loss.  Any indicated diagnostic tests and studies must be accomplished.  These results should include pure tone threshold averages and speech recognition scores using the CNC word list.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected bilateral hearing loss on his ability to work.

A clear explanation for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


